Citation Nr: 0117648	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  97-10 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for a dental disorder.

2. Entitlement to a rating in excess of 30 percent for major 
depressive disorder, chronic.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1993 to 
November 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the 
Department of Veterans' Affairs in Houston, Texas.  The 
veteran's claims file was subsequently transferred to the 
VARO in Denver, Colorado, from which the appeal was forwarded 
to the Board.  

The Board notes, that during the course of this appeal, the 
veteran's claims folder was misplaced and a rebuilt folder 
used, although the original file was eventually located.  In 
a November 1995 memorandum, AMVETS advised the RO that it was 
submitting a power of attorney and a claim for benefits on 
the veteran's behalf.  However, there is no signed 
designation of representative in the file which authorizes 
the service organization to act on the veteran's behalf.  A 
copy of the February 1997 statement of the case was sent to 
the Texas Veterans Commission, apparently as the veteran's 
representative at that time.  The November 2000 supplemental 
statement of the case also indicates that the Texas Veterans 
Commission had the veteran's power of attorney, although she 
no longer lived in Texas.  In a May 2001 letter, the RO 
advised the veteran that there was no record that she had 
appointed a service organization or other representative to 
assist with her claim.  The RO advised her to contact the RO 
for a list of accredited representatives.  There is no 
indication that the veteran responded to the RO's letter or 
that she submitted a signed "Appointment of Veterans Service 
Organization as Claimant's Representative" (VA Form 21-22) 
that appointed an accredited representative to act on her 
behalf.  Accordingly, the Board believes all due process 
efforts have been met and that the veteran does not wish to 
be represented by an accredited representative in her claim 
and appeal at this time. 

It is further noted that, in an October 1996 written 
statement, the veteran appears to claim that the current 
manifestations of her service-connected major depressive 
disorder have affected her ability to obtain and maintain 
substantially gainful employment.  However, the RO has not 
yet developed or adjudicated a claim for a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).  This issue will, therefore, be 
referred to the RO for appropriate action.  See Colayong v. 
West, 12 Vet. App. 524 (1999) (schedular rating claims are 
not inextricably intertwined with TDIU claims); see also 
Norris v. West, 12 Vet. App. 413 (1999) (if the veteran's 
disabilities meet the percentage requirements of 38 C.F.R. § 
4.16 and there is evidence of service-connected 
unemployability, the record raises a claim for total 
disability based on individual unemployability).   

Finally, the matter of entitlement to service connection for 
a dental disorder will be addressed in the Remand section, 
below.


FINDINGS OF FACT

1. The veteran's service-connected major depressive disorder 
includes frequent anxiety attacks, auditory hallucinations 
of a crying baby, suicidal ideation without a plan, sleep 
difficulty, and a moderately constricted but appropriate 
affect, with a need for prescribed medication and 
psychotherapy.

2. There is an approximate balance of positive and negative 
evidence as to whether the veteran's service-connected 
major depressive disorder is comparable to occupational 
and social impairment with reduced reliability and 
productivity levels due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped, 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and 
long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintain effective work and social relationships; or 
whether her ability to establish or maintain effective or 
favorable relationships with people is considerably 
impaired such that, by reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial 
impairment.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for a 50 percent rating for major depressive disorder, 
chronic, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2000); Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.102, 3.103(a), 4.3, 4.7, 4.14, 4.132, 
Diagnostic Code 9405 (1996), prior to November 7, 1996; 38 
C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (2000), 
effective November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested an increased rating for her major 
depressive disorder.  Before addressing this issue, the Board 
notes that, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A,
5106-7), that substantially modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The new law affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence.  
See VCAA § 3(a) (to be codified at 38 U.S.C. §§ 5103-5103A)).  
After receiving an application for benefits, VA is required 
to notify the claimant and the claimant's representative of 
any information, and any medical or lay evidence not already 
submitted, that is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.  If VA is unable to obtain 
information, it must notify the claimant as to which records 
have not been secured, explain the efforts made to obtain 
those records, and describe any further action that VA will 
take.  If the records are Federal department or agency 
records, VA must continue its efforts unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain them would be futile.

As to the veteran's claim for an increased rating for major 
depressive disorder, the Board has reviewed the claim in 
light of the VCAA, and concludes that the RO did not fully 
comply with the new notification requirements at the time the 
veteran's claim was filed.  Specifically, the veteran and her 
representative (in Texas) were not explicitly advised at the 
time the claim was received of any additional evidence 
required for it to be substantiated, and the RO did not 
identify which evidence would be obtained by VA and which was 
the claimant's responsibility.  However, a substantial body 
of lay and medical evidence was developed with respect to the 
veteran's claim, and the statement of the case and 
supplemental statements of the case issued by the RO 
clarified what evidence would be required to establish an 
increased rating.  The veteran responded to the RO's 
communications with additional evidence and argument, curing 
(or rendering harmless) the RO's earlier (pre-VCAA) 
omissions.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92, para. 16, 57 Fed. Reg. 49,747 
(1992).  Furthermore, in May 2001, the RO both telephoned the 
veteran and wrote her lengthy letters regarding the VCAA and 
what evidence was necessary to establish entitlement to an 
increased rating. 

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See VCAA § 3(a) (to be codified at 38 U.S.C. 
5103A(d)).  The VA compensation examination, performed in 
July 2000, that is described below satisfied this obligation.  
The Board is satisfied that all relevant facts have been 
properly and sufficiently developed, and that the veteran 
will not be prejudiced by proceeding to a decision on the 
basis of the evidence currently of record regarding her claim 
for increased evaluation for major depressive disorder.  

Thus, we find the record before us is complete, and to remand 
for the RO to review the record in accordance with the VCAA 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.  The United States 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2000); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)).  

Factual Background

Service connection for major depression was granted by the RO 
in an August 1996 rating action that awarded a 10 percent 
disability evaluation, effective from November 1995.  The 
RO's decision was based, in large measure, on a review of 
service medical records that reflected anxiety in service and 
findings in post-service VA medical records and examination 
reports.  

A March 1996 VA psychiatric examination report reflects the 
veteran's feeling of sexual discrimination in service by two 
supervisors.  She had an anxiety attack, was seen in the 
mental health clinic, and received some treatment in about 
November 1993.  In March 1995, the veteran started to receive 
individual psychotherapy due to anxiety and depression 
because of the sexual discrimination.  She experienced sleep 
difficulty and loss of appetite, and was referred to a 
women's therapy group, which she attended.  The veteran was 
pregnant at the time, and no psychotropic medications were 
prescribed.  Her subjective complaints included weekly 
episodes of depression that lasted about one day, during 
which she felt very tired with an "I don't-care-what-
happens-to-me-and-nothing-matters" attitude.  She had low 
motivation, and sleep difficulty.  At times her mind raced.  
She felt constantly hungry, having gained weight in service 
and then starved herself.  She had concentration problems, 
forgot what she was saying, and had some suicidal thoughts, 
but said she would never commit suicide as it was against her 
religion.

Objectively, the veteran appeared her age, 28.  She was 
nicely dressed, with good grooming and good eye contact.  Her 
psychomotor activity was normal, speech was spontaneous at a 
normal rate and rhythm, and she spoke rather softy.  Her mood 
was mildly depressed, affect was appropriate to mood, and 
there was no lability of affect.  She was not tearful.  The 
veteran was alert and oriented, with good judgment and 
insight.  Her thoughts were coherent, logical, and goal-
directed.  There was no flight of ideas or looseness of 
associations.  Her thoughts concerned the fact that she still 
had some symptoms.  She said her condition had improved since 
discharge from service.  The veteran did not appear to be 
paranoid or delusional.  She said her supervisors in service 
were investigated and found guilty, but only received "a 
slap on the hand."  Occasionally, she heard her baby crying 
when he was not crying.  She was not suicidal or homicidal.   
The Axis I diagnosis was adjustment disorder with depression 
and anxiety.   

A June 1996 VA outpatient psychiatry record indicates that 
the veteran suffered from major depressive disorder that 
required treatment with prescribed medication for at least 
one year.  A VA psychiatrist noted that the veteran had 
experienced prior episodes of depression that were 
inadequately treated.

The RO also considered an August 1996 VA psychiatric 
examination report that reflects the veteran's subjective 
complaints of severe difficulty with memory and 
concentration.  She complained of "disturbing mental 
pictures" during which she saw images of herself hurting 
herself or someone else.  She had nightmares, and was 
severely anxious and fearful at most times.  The veteran had 
fearful thoughts of people killing her or her child.   She 
was severely depressed most of the time and extremely 
reactive to negative events around her.  She also continued 
to have other symptoms of depression (previously noted).  
Objective findings were described as identical to those 
reported in the March 1996 examination report.  The VA 
examiner opined that the veteran's memory loss was a 
manifestation of her untreated depression.  At Axis I, the 
diagnosis was major depressive disorder, chronic, severe.

The veteran appealed the RO's August 1996 initial evaluation 
of 10 percent for the service-connected major depression, 
chronic.

VA hospitalized the veteran from November to December 1996.  
According to medical record, she had a two-year history of 
depression and was treated with prescribed medication for six 
months but, within the past two days, had stopped taking it 
because she believed it was ineffective.  She complained of 
anxiety, sleep difficulty, poor appetite, fatigue, decreased 
memory, worthlessness, helplessness, and hopelessness.  She 
denied paranoia and said she heard her baby crying, although 
she realized the child was not even in the room or crying.  
The veteran's depression over the past years had steadily 
worsened and gotten extremely worse over the past two months.  
Recently, she had been separated from service due to an ankle 
injury, and she and her husband had moved in with relatives 
due to financial problems.  The veteran also reported a 
difficult childhood that involved sexual abuse by her 
stepfather and physical and emotional abuse by her mother.  
She said she had experienced an unhappy time in service, but 
she denied alcohol and illicit drug abuse.  It was noted that 
the veteran was without work due to depressive symptoms.  

Mental status examination on admission reflected that the 
veteran had adequate hygiene and grooming, and decreased 
psychomotor activity with soft spoken but clear speech with 
decreased spontaneity.  She was cooperative and attentive 
during the examination.  She had a depressed mood with sad 
"facies".  Her affect was flattened, with decreased range.  
Her affect was appropriate to thought content.  She reported 
poor sleep and appetite, consistent with depressed mood.  She 
was alert and oriented.  Sensorium was clear, and judgment 
and insight were fair.  Thought process was coherent, logical 
and goal-directed without looseness of association, flight of 
ideas, or blocking.  There were no suicidal or homicidal 
ideations.  The veteran had auditory hallucinations of her 
child crying.  She reported intrusive thoughts regarding 
stabbing her son when she saw knives.  The veteran was not 
delusional.  Additional thought content centered on her 
depression, her child and her sexual abuse as a young child, 
although the veteran was very guarded regarding those issues.  
Her thought content revealed the veteran was generally 
distrustful of others.  While hospitalized, it was noted that 
she attempted to suffocate herself with a pillow.

Further, the hospital record indicates that psychiatric 
testing showed that the veteran had a major depressive 
disorder as well as childhood post-traumatic stress disorder 
(PTSD).  Obsessive/compulsive features were determined to be 
secondary to PTSD.  Neuropsychiatric testing was difficult, 
secondary to the veteran's inability to concentrate.  
Furthermore, the veteran reported childhood sexual abuse at 
age 12 by her stepfather.  While hospitalized, the veteran 
was treated with prescribed medication and individual 
psychotherapy.  Final diagnoses, at Axis I, included major 
depressive disorder and childhood PTSD.  A score of 55 was 
assigned on the Global Assessment of Functioning (GAF) scale.

According to a December 1996 Addendum to the hospital 
summary, the veteran underwent neuropsychiatric testing 
regarding her decreased mentation and memory, and 
concentrating ability.  Findings indicated that her mentation 
and decreased concentration were consistent with a person 
with major depressive disorder.

In February 1997, the RO granted the veteran's claim for a 
temporary total evaluation because of hospital treatment in 
excess of 21 days, for a service-connected disorder, pursuant 
to 38 C.F.R. § 4.29 (2000).  The RO also awarded a 30 percent 
disability evaluation for the veteran's major depressive 
disorder, chronic, effective from November 1995.

In March 1997, the RO received VA outpatient records, dated 
from March 1996 to March 1997, that reflected the veteran's 
treatment for depression. A June 1996 record reflects her 
report of suicidal and homicidal images and poor 
concentration and memory.  There was no evidence of psychosis 
or cognitive disorders.  She was alert and oriented, with 
depressed mood and appropriate affect.  An August 1996 
psychology note indicates that the veteran was in need of 
individual psychotherapy.  

According to a March 1997 VA outpatient psychiatric clinic 
record, the veteran requested an increase in her prescribed 
medication.  She denied crying spells and had a history of 
two suicide attempts, including at age 12.  The veteran 
reported decreased sleep, motivation, energy, sex drive, 
grooming, and interest in hobbies.  She felt hopeless and 
worthless.  Her appetite fluctuated, and she had gained 15 
pounds in the last four months.  The veteran reported no 
difficulty obtaining and keeping jobs prior to service, and 
denied working since discharge.  She described a fear of 
failing and of being fired.  She was married, with a young 
son.  She denied having any close friends, and said she never 
knew her real father.  The veteran's speech was normal and 
she was alert and oriented.  Her mood was depressed, with her 
affect constructed and stable.  There was normal thought 
process and content with no suicidal or homicidal thought or 
delusions.  The assessment was major depression and childhood 
PTSD.  A GAF score of 65 was assigned.   Medication was 
prescribed.

VA outpatient records, dated from August 1999 to February 
2000, indicate that, in August 1999, the veteran was referred 
to the Mental Hygiene Clinic (MHC) for treatment of major 
depression.  It was noted that the veteran used an emergency 
department to refill medication prescriptions and was 
requested to schedule a MHC appointment.  According January 
2000 records, the veteran had a job as an auto mechanic for 
Coca-Cola but was blocked from working because of a job 
injury.  She reported that she never knew her father and her 
mother had "Munchhausen's by Proxy".  She reported that, at 
age 13, she became pregnant by her brother and had an 
abortion.  The veteran denied homicidal intention and 
reported chronic passing suicidal intent.  She had a history 
of depression with episodic severe exacerbations.  Prescribed 
antidepressants provided inadequate relief.  Her symptoms 
included low energy, suicidal ideation without intention, 
interpersonal problems, and low self-esteem, with medication.  
The veteran had a work-related back/neck injury from which 
she suffered chronic pain.  Her eye contact was good and her 
affect appropriate.  An Axis I diagnosis was depression, with 
a GAF score of 55 assigned.  Major depression, recurrently, 
in partial remission and PTSD, early developmental trauma, 
were also noted.

Those records also show that, in February 2000, the veteran 
reported starting a new job in a flower shop and feeling like 
"running & hiding and wanting to scream".  She felt a great 
deal of stress in her life and experienced "anxiety 
attacks".  According to the record, it was unclear whether 
she was experiencing an adverse reaction to a change in 
medication.  

In July 2000, the veteran underwent VA psychiatric 
examination.  According to the examination report, the 
veteran used the emergency room for medication refills but 
eventually was seen in the MHC in January for an evaluation 
that noted depression with anxiety attacks.  She had started 
psychotherapy on a twice a week basis, which continued for 
approximately six weeks, but she reported felling 
"overwhelmed" and stopped the therapy, but continued her 
prescribed medications.   She had undergone no formal therapy 
since February.  

The veteran complained of being physically tired, although 
her mind had an adequate amount of energy.  She often felt 
anxious, overwhelmed and had anxiety attacks, when she felt 
anxious and became confused.  Her stomach ached, and she 
experienced tightness in her shoulder blades and had 
difficulty carrying on.  Recently, the attacks were more 
frequent, up to one a day.  She had suffered several in the 
past two months that were incapacitating to the point that 
she required friends to help care for her.  She had frequent 
crying spells and, in the last month, lost her appetite and 
had a 10-pound weight loss.  In the last month, she had 
experienced poor sleep patterns, with middle of the night 
awakening for several hours.  She denied any suicidal or 
homicidal ideations.  She mentioned having worked as a 
mechanic for the Coca-Cola Company for 10 months until 
September 1999, when she was injured.  She stopped work for a 
long period and was unable to return to being a mechanic.  
Her depressive symptoms intensified following this industrial 
accident.  The veteran had tried to work several times since 
then and was not currently working.  She was in retraining, 
attending a school for computer engineering, attending 
classes eight hours a day, for five days, two to three weeks 
out of the month.  The veteran said she was able to 
comprehend and understand the materials, and did the reading 
and homework, although she was not motivated to pursue it.  
Currently, she was separated from her husband, lived alone 
with her four-year-old son, and recently had begun dating.  
She reported a diminished appetite in the last month.  She 
had a number of friends, but was not interesting in being 
around them at this time and did not belong to any clubs or 
organizations.  

On mental status evaluation, it was noted that the veteran 
sat slumped in a chair, accompanied by her four-year-old son, 
whom she attended appropriately when needed.  She was alert 
and oriented.  Her speech was logical and coherent, without 
sign of thought disorder or organicity, but very soft in 
tone, almost to inaudible.  The veteran's overall affect was 
moderately depressed.  She did not show any signs of anxiety 
attacks during the interview.  Her overall affect was 
moderately constricted.  She denied suicidal or homicidal 
ideation, hallucinations, or delusions.  Her memory was 
intact.  In the VA examiner's assessment, the veteran 
continued to have symptoms of a major depressive episode with 
anxiety attacks of a moderate severity.  The examiner said 
the veteran's symptoms appeared to have worsened since she 
had an industrial accident ten months earlier and could no 
longer continue her job as a mechanic.  Further, in addition 
to depression, the veteran presented with a number of 
passive-dependent and passive-aggressive personality traits 
that the examiner believed were of long standing, and might 
relate to childhood abuse situations.  Although the veteran's 
depression interfered to some degree with her motivation, 
sleep, and appetite, as well as having some anxiety attacks, 
she came across as a person who early quit or left a 
situation if she perceived people did not like her or if she 
felt uncomfortable.  Some of her decreased motivation 
appeared to be a personality trait rather than solely from 
depression.  The Axis I diagnosis was major depressive 
episode with anxiety attacks.  An overall GAF score of 53 was 
assigned. 

Analysis

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2000). Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

The U.S. Court of Appeals for Veterans Claims has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) (where entitlement to compensation has already been 
established, and increase in the disability rating is at 
issue, present level of disability is of primary concern) as 
to the primary importance of the present level of disability, 
is not necessarily applicable to the assignment of an initial 
rating following an original award of service connection for 
that disability.  Rather, the Court held that, at the time of 
an initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

During the course of this claim and appeal, substantive 
changes were made by regulatory amendment to the schedular 
criteria for evaluating mental disorders, as set forth in 38 
C.F.R. §§ 4.125-132.  See 61 Fed. Reg. 52,695-52,702 (1996).  
These changes became effective on November 7, 1996.  See 38 
C.F.R. § 4.130 (2000).  The changes included redesignation of 
section 4.132 as section 4.130, and the revision of the newly 
redesignated section 4.130.  Also, the general rating formula 
for mental disorders was replaced with different criteria.  
And, in some instances, the nomenclature employed in the 
diagnosis of mental disorders was changed to conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV) that 
replaced DSM-III-R.

Where pertinent statutes or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, unless Congress has provided otherwise or has 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  See also Baker v. West, 11 Vet. 
App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. App. 79 
(1997) (per curiam order).  In reviewing this case, the Board 
must therefore evaluate the veteran's psychiatric disorder 
under both the old and current regulations to determine 
whether she is entitled to an increased evaluation under 
either set of criteria.  Qualifying this rule is the Court's 
holding that the Board may not apply the revised schedular 
criteria to a claim prior to the effective date of the 
amended regulations.  Rhodan v. West, 12 Vet. App. 55, 57 
(1998). 

As a result, the Board will review the veteran's disability 
under the old and new criteria. The Board notes that the RO 
evaluated her claim under the old regulations in making its 
rating decision in August 1996.  The February 1997 statement 
of the case, and the November 2000 supplemental statement of 
the case, evaluated the veteran's claim using both the old 
and the new regulations.  The veteran was afforded an 
opportunity to comment on the RO's action.  Accordingly, 
there is no prejudice to the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Under the old, pre-November 7, 1996, criteria set forth under 
Diagnostic Code 9405 (for dysthymic disorder, adjustment 
disorder with depressed mood; major depression without 
melancholia) at the time of the August 1996 rating decision, 
a 30 percent disability evaluation was assigned when there 
was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
38 C.F.R. § 4.132, Diagnostic Code (DC) 9405 (1996).  The 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficient and reliability levels as 
to produce definite industrial impairment.  Id.

A 50 percent disability rating under was warranted when the 
veteran's ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation for major depressive disorder was 
warranted where the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating was warranted for major depressive disorder when the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities, such as fantasy, confusion, 
panic and explosions of aggressive energy, resulting in 
profound retreat from mature behavior; or the veteran was 
demonstrably unable to obtain or retain employment.  Id.  The 
Board notes that each of those three described criteria for a 
100 percent rating has been held to be an independent basis 
for granting a 100 percent rating.  Johnson v. Brown, 7 Vet. 
App. 95 (1994).

Under the current schedular criteria, effective November 7, 
1996, DC 9434 (major depressive disorder), 38 C.F.R. § 4.130 
is evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  A 30 
percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, DC 9434 (2000).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

As discussed above, under judicial caselaw, including the 
Karnas and Rhodan decisions, the "old" rating criteria are 
for application up to the effective date of the regulatory 
change, and both the "old"and "new" rating criteria are 
for consideration as of the effective date of the regulatory 
change, i.e., November 7, 1996, in this pending appeal.

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
appellant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); 61 Fed. Reg. 52,698; see also 38 C.F.R. 
§ 3.102 (2000).  In light of the above, the Board shall 
consider all of the veteran's various symptoms in assigning a 
rating for her major depressive disorder.  See Mittleider, 
supra.

After considering all of the evidence of record, the Board is 
of the opinion that an increased rating of 50 percent, but no 
higher, is warranted for the veteran's service-connected 
major depressive disorder.  The medical evidence indicates 
that the veteran's symptomatology includes increased anxiety 
attacks, sleep difficulty, and a need for prescribed 
medication.  A VA examiner in June 1996 described the 
veteran's disorder as severe.  When VA hospitalized in 
November 1996, she reported auditory hallucinations of a baby 
crying, had a flattened affect, and made an unsuccessful 
attempt to smother herself with a pillow.  In 1996, a score 
of 55 was assigned on the GAF Scale; in 2000, the VA examiner 
assigned a GAF score of 53.  GAF is a scale that reflects the 
"psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American 
Psychiatric Association's DSM-IV).  As a score of 55 to 60, 
at least pursuant to DSM-III-R criteria, is indicative of 
"moderate" industrial impairment, see Carpenter v. 
Brown,supra, at 243, the Board is of the view that a GAF of 
53 to 55, particularly in view of the 1996 examiner's above-
adduced description of the veteran's symptomatology, 
demonstrates that the service-connected psychiatric 
disability is productive of reduced reliability and 
productivity, characteristic of pertinent disability 
criteria, included in a 50 percent rating.  In addition, 
during this time period, the veteran required prescribed 
medication to treat her psychiatric disorder.  Furthermore, 
in 2000, the VA examiner reported frequent crying spells and 
daily anxiety attacks of moderate severity, and said the 
veteran's symptoms appear to have worsened since her 
industrial accident.

In view of the foregoing, we conclude that the evidence is at 
least in relative equipoise as to the level of psychiatric 
disability, the extent to which all the veteran's disabling 
symptoms constitute manifestations of her service-connected 
disorder, and as to whether it is reasonable to conclude that 
the disability picture is comparable to a 50 percent 
evaluation.  Overall, the evidence shows that there is a 
question as to which of the two evaluations should apply, 
since the current level of disability arguably, but not 
clearly, approximates the criteria for a 50 percent 
evaluation.  Thus, the Board concludes, with favorable 
resolution of doubt, that a 50 percent rating under 
Diagnostic Codes 9405 and 9434 is warranted.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. § 4.132, DC 9405, effective prior 
to November 7, 1996; 38 C.F.R. § 4.130, DC 9434, effective 
November 7, 1996.  

The Board views the evidence as reflective that the veteran's 
major depressive disorder symptomatology has tended to 
fluctuate in severity.  For example, she required 
hospitalization in 1996 that involved prescribed medication 
and individual psychotherapy.  She has experienced difficulty 
in establishing and maintaining effective work and social 
relationships.  She worked episodically, and believed her 
supervisors at Coca-Cola were treating her discriminatorily.  
It is apparent that the veteran attempted to work but was 
unable to maintain her employment, due to psychiatric 
difficulties and an industrial accident that exacerbated her 
problems.  See Mittleider, supra.  The Board views the 
manifestation of panic attacks as one of the primary 
distinctions between criteria warranting a 30 percent 
disability rating and that for a 50 percent rating.  It is 
the conclusion of the Board that the veteran was experiencing 
panic attacks from the time she filed her original claim in 
1995.  

However, even though the Board has determined that a 50 
percent rating is warranted in this case, there is not a 
question as to whether the 70 percent rating should be 
assigned.  38 C.F.R. § 4.7.  First, we have determined that 
the increase to 50 percent is warranted by the reasonable-
doubt doctrine.  Second, the Board would point out that there 
is no indication of diagnosed psychiatric impairment to 
warrant a 70 percent rating under the old or new regulations.  
See 38 C.F.R. § 4.134, DC 9405 (1996); 38 C.F.R. § 4.130, DC 
9434 (2000).  The July 2000 VA psychiatric examination 
findings, to include a moderately constricted affect with 
logical and coherent speech and intact memory, are barely 
representative of a 50 percent rating under the above-cited 
revised criteria.  Further, the veteran denied suicidal 
ideations on her most recent VA examination.  Moreover, there 
has been no demonstration of neglect of personal hygiene, 
described as adequate in 1996.  The veteran denied 
hallucinations or delusions.  She was not working, but was in 
a course studying computer engineering.  Although she is 
separated from her husband, the medical evidence indicates 
she recently began a new social relationship with another 
man, and that she acted appropriately toward her young son.  
The collective objective findings of the VA medical 
examinations in 1996 and 2000, and the other medical 
evidence, to include normal speech and that the veteran is 
oriented, are barely representative of pertinent disability 
warranting a 50 percent rating under the revised rating 
criteria.  As noted above, although the veteran was 
unemployed, she was pursuing a computer-engineering course of 
study. 

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available diagnostic codes and the 
medical evidence of record, the Board finds that diagnostic 
codes other than DCs 9405 and 9434 do not provide a basis to 
assign an evaluation higher than the 50 percent rating 
assigned by this decision.

In view of the above, the Board finds that the application of 
the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) (both old and new versions) is appropriate in this 
case.  As stated, the level of disability, when the benefit 
of the doubt is given to the veteran, is approximately 
commensurate with a 50 percent rating under DCs 9405 and 
9434.  Thus, the appeal is granted. 

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for her service-connected disability, as 
the Court indicated can be done in this type of case.  We, of 
course, defer to the RO to assign an effective date for the 
50 percent rating being awarded pursuant to this decision.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in November 1995, has her 
psychiatric disability been more disabling than as currently 
rated under this decision.


ORDER

An increased rating to 50 percent is granted, for major 
depressive disorder, chronic, subject to the controlling 
regulations governing the payment of monetary awards.


REMAND

The Board notes that, in March 1996, the RO denied the 
veteran's claim for a dental rating.  In a November 1996 
written statement, the veteran expressly disagreed with the 
decision that denied her dental claim, but said she was 
unable to recall the decision date.  She requested that a 
statement of the case be issued.  The Board construes the 
veteran's statement as a timely notice of disagreement (NOD).  
As the filing of an NOD places a claim in appellate status, 
the Court has held that the failure to issue a Statement of 
the Case constitutes a procedural defect which the Board must 
not merely refer, but must remand to the RO.  See Manlincon 
v. West, 12 Vet.App. 238 (1999); see also Godfrey v. Brown, 5 
Vet.App. 127, 132 (1993).

Therefore, in order to comply with the duty to assist under 
38 U.S.C.A. § 5107, the Board finds that the case should be 
REMANDED to the RO for the following action:

1. The RO should issue a statement of the 
case concerning the issue of 
entitlement to service connection for 
a dental disorder.  If, and only, if 
the veteran completes her appeal by 
filing a timely substantive appeal on 
the aforementioned issue should this 
claim be returned to the Board.  See 
38 U.S.C.A. § 7104(a) (West 1991).

2. The RO should also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 



